WHEELER, District Judge.
This suit is brought upon two claims of patent Xo. 450,124, dated April 7, 1891, and granted to Horace J. Hoffman, assignor, to the plaintiff, for storage cases for heavy books, placed horizon tally. They are for:
(1) In a storage-case for books, etc., ihe combination of a supporting rack or shelf composed of metallic strips, and having a re-entrant bend or recess in its front edge, and rollers journaled hi said rack, and projecting above and in front of the same on each side of said bend or recess, substantially as described.
(21 In a bookshelf, the combination of a supporting frame, a series of horizontal rollers, the front roller in two separated sections, the intermediate pari, of the frame being carried back to permit: the admission of the hand between said roller sections, substantially as described.
This case was before this court, held by Judge Lacombe, on a motion to dissolve an injunction, and the patent was then much eonsid-*894ered. 73 Fed. 831. Not much more has been made to appear now, and little more seems necessary to he said. The hand recess was well known before Hoffman’s supposed invention, and its use is the same in one form as in another of such a bookcase. Rollers were known for relieving the books and their supports from friction; and so were rollers at each side of room for handling the books. Rollers at each side of the hand recess in front of and above the frame may be new in that exact position; but they operate there as such rollers had done before, and no differently because of any relation to the hand recess formed of the frame. There does not seem to be any new working combination in either of these claims. Bill dismissed.